Citation Nr: 0701498	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  98-17 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a conversion 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel





INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1968.  

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in June 2004.  The development ordered in the remand 
has been completed to the extent possible.  Stegall v. West, 
11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The predominant aspect of the veteran's conversion 
disorder is his psychiatric disorder, currently diagnosed as 
an anxiety disorder.  

2.  The veteran's psychiatric disorder does not produce such 
symptoms as circumstantial speech, panic attacks, difficulty 
in understanding complex commands, panic attacks, impairment 
of short or long term memory, or impaired judgment and 
results in only occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
conversion disorder (currently diagnosed as an anxiety 
disorder) have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.126, 4.130, Diagnostic Code 9424 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claim for an increased rating in July 
1998 prior to the current legislation concerning VA's duties 
to notify and assist claimants.  

In June 2004, the Board of Veterans' Appeals (Board) remanded 
the veteran's claim, in part, to ensure compliance with the 
regulations outlining VA's duty to notify and assist 
claimants.  A June 2004 letter from VA to the veteran 
informed him of the evidence necessary to establish a higher 
rating, how VA could help him obtain evidence, the current 
status of his claim, what evidence had been received, and 
explained VA's responsibilities for obtaining evidence.  

VA obtained the veteran's VA records of treatment including 
his mental health clinic records.  He was afforded VA 
examinations in March 2002 and December 2004.  The VA 
examiner in his December 2004 report noted the veteran was 
receiving Social Security benefits.  The claims folder does 
not include the veteran's Social Security records.  The Board 
is aware that VA has a duty to assist the veteran in 
obtaining records in the possession of the Federal 
government.  38 C.F.R. § 3.159(c)(2)(2006); See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The veteran, 
however, has received treatment for his service connected 
disorder only from VA or on a Fee Basis.  The claims folder 
includes periodic reports from the Fee Basis psychiatrist who 
treated the veteran.  Therefore, there would be no benefit to 
the veteran in remanding his claim again to obtain his 
medical records (essentially duplicates) from the Social 
Security Adminstration.  

In the June 2006 supplemental statement of the case VA sent 
the veteran notice as required by the recent decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that VCAA notice of requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  VA 
readjudicated the claim and issued the above supplemental 
statement of the case in June 2006.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See also, Valiao v. Principi, 17 Vet. App. 
229 (2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9424 (2006), as follows:

Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events)

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or;
10
symptoms controlled by continuous medication

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0

Factual Background and Analysis.  The veteran was awarded 
service connection for his psychiatric disability in 1974, 
and assigned a 10 percent disability evaluation effective 
from December 1972.  That rating remained in place until the 
veteran's July 1998 application for increase from which this 
appeal arose.  Following that claim, the veteran was awarded 
an increased 30 percent evaluation in an August 1998 rating 
action, effective from July 1998.  This appeal ensued.  

The relevant evidence includes October 1997 treatment records 
that show the veteran had been feeling anxious and stressed 
due to a demand against his supervisor at work.  He had 
recently reported a supervisor for negligence.  The veteran 
was coherent, relevant logical and oriented times three.  
There were no perceptual disorders.  He was not delusional 
with no ideas to harm self or others.  His mood was anxious.  
He had poor insight and judgment.  

March 1998 VA records noted the veteran stated he had been 
discharged from his job because an employee accused him of 
harassment.  He was coherent logical, relevant with no 
perceptual disorders.  He was not delusional.  He had poor 
insight and judgment.  

June 1998 VA records again noted the veteran reporting he was 
discharged due to several accusations against him from his 
supervisors.  

A VA mental disorders examination was conducted in August 
1998.  The veteran was being treated with Buspar and 
Stelazine.  He had been discharged the previous Saturday by 
the neurology service with a diagnosis of transient ischemic 
attacks (TIA).  He reportedly had not worked since March 
1998, and that his retirement was pending.  He had worked at 
the Department of the Family for 21 years.  The veteran 
reported being suspended from work allegedly due to his 
hostile behavior toward his supervised employees.  He 
reported suffering a fall in September 1997 due to loss of 
balance.  He was well groomed.  He was alert, oriented times 
three.  His mood was slightly anxious.  His affect was 
constricted.  His attention, memory and concentration were 
good.  His speech was clear and coherent.  He was not 
suicidal or homicidal.  His judgment was fair and he 
exhibited good impulse control.  A conversion disorder by 
history with anxiety features was diagnosed.  A Global 
Assessment of Functioning (GAF) Score of 75 was assigned.  

August 1998 VA records reveal the veteran was admitted for 
treatment to VA with a diagnosis of status post TIA.  A 
history of diabetes mellitus, and angina pectoris was also 
noted.  October 1998 VA records included diagnosis of Bell's 
palsy.  

May 2000 VA outpatient treatment records noted the veteran 
reported sadness, anxiety and to feeling no pleasure in 
things.  

In October 2001 the veteran reported he was stressed due to 
marital problems.  

November 2001 VA Social Work notes indicated the veteran had 
marital problems.  He had been married for thirty three 
years.  His marital relationship had deteriorated since he 
suffered a cerebrovascular accident in 1997.  He claimed he 
had become disabled to work due to his health condition.  

A VA psychiatric evaluation in March 2002 noted that since 
1997 the veteran had been followed at VA in the Mental 
Hygiene Clinic.  Previously he had been seen on a Fee Basis 
by a psychiatrist.  The veteran had a Bachelor's degree in 
Social Sciences and had worked for twenty years for Social 
Services.  He alleged he had been thrown out of his job.  He 
lived with his wife and children.  The veteran described 
symptoms of frustration and irritability.  He thought his 
wife was deliberately criticizing him to cause him to have a 
cerebrovascular accident so that she could get rid of him.  
The veteran was alert and in full contact with reality.  He 
alleged that sudden movement made him dizzy and he had to lie 
down.  He complained about coming to the hospital, as being 
around many people made him anxious.  He had a certain degree 
of referential thinking but he was not overtly delusional.  
He did not describe hallucinations and there were no 
homicidal or suicidal ideas.  His mood was angry and tense.  
He was well oriented in person, place and time.  His memory 
was adequate.  His intellectual functioning was maintained. 
His judgment was adequate.  His insight was superficial and 
poor.  The VA examiner noted the veteran referred to having a 
TIA in 1998, but that a clinical test reports had been 
negative.  The veteran continued to report somatic complaints 
of various symptoms with no objective organic cause.  The 
diagnoses were conversion disorder and borderline 
personality.  A GAF of 60 to 55 was assigned.  

An August 2002 VA examination report noted the a computed 
tomography report revealed a parietal infarct which did not 
fully explain the veteran's right sided deficits.  The 
examiner concluded the veteran also had some neuropathy 
related to his diabetes mellitus.  

A VA general examination report of August 2002 includes an 
opinion stating the veterans' diabetes was the primary 
etiological factor responsible for his erectile dysfunction 
and cerebral thrombosis.  He stated that the diabetes 
mellitus had accelerated the onset and development of 
atherosclerotic changes that were directly related to his 
cerebral thrombosis and erectile dysfunction.  The VA 
examiner concluded the veteran might have symptoms related to 
his conversion reaction superimposed, but unrelated 
etiologically.  

In December 2003 the veteran was admitted to VA for treatment 
with diagnoses of proximal basilar severe stenosis, diabetes 
mellitus, arterial hypertension, and status post 
cerebrovascular accident in 1998.  

March 2004 VA records noted the veteran had an anxiety 
disorder which was considered to be stable with treatment.  A 
GAF of 60 was assigned.  

March 2004 VA records noted the veteran was getting a 
divorce.  

A VA examination in December 2004 noted the veteran was 
appropriately dressed and came to the examination using a 
cane due to right sided weakness.  He was alert and in 
contact with reality.  There was evidence of psychomotor 
retardation.  There were no tics, tremors or abnormal 
involuntary movements.  His thought processes were coherent 
and logical.  There was no looseness of association and no 
evidence of disorganized speech.  He had no phobias, no 
obsessions, and no panic attacks.  There were no suicidal 
ideas.  His mood was anxious.  His affect was broad and 
appropriate.  He was oriented to person, place and time.  His 
memory for recent, remote and immediate events was intact.  
His abstraction ability was normal.  His judgment was good 
and his insight fair.  His symptoms would cause only moderate 
interference with employment and social functioning.  An 
anxiety disorder, previously diagnosed as a conversion 
disorder was diagnosed.  A GAF of 60 was assigned.  Based on 
his review of the claims folder the VA examiner concluded 
that the veteran's previously diagnosed conversion disorder 
did not interfere with his industrial capacity based on his 
work with a government agency and his retirement after the 
development of a cerebrovascular accident.  The clinical 
evidence established the veteran had moderate anxiety 
symptoms like anxiety, tension, inability to concentrate, 
irritability and insomnia that were moderately interfering 
with his social and industrial functioning, but did not 
interfere in his industrial capacity to maintain a effective 
work and to maintain social relations.  

In determining if an increased rating should be granted 
consideration has been given to the provisions of 38 C.F.R. 
§ 4.126 (d), concerning whether physical or mental symptoms 
represent the dominant aspect of the condition.  In this 
instance, the veteran's current physical symptoms have been 
attributed to objective pathology; his diabetes mellitus, his 
cerebrovascular accident and neuropathy.  Although the VA 
examiner in 2002 stated there may be overlay, no physical 
manifestations of a conversion disorder were identified.  For 
that reason the Board has concluded the mental disorder is 
the predominant aspect of the veterans' service connected 
disability.  

In this case, there is no evidence during the rating period 
of flattened affect, abnormal speech, panic attacks, 
difficulty in understanding complex commands, impaired 
memory, or impaired abstract thinking.  There was only some 
indication of impaired judgment, and the disturbances of mood 
caused only moderate impairment in either social or 
industrial functioning.  As such, the criteria for an 
evaluation in excess of 30 percent are not met.  

In reaching this decision, the Board observes the veteran 
asserted he lost his job due to conflicts with supervisors or 
other employees.  The Board finds those statements of 
doubtful credibility, however, since the veteran himself told 
a VA Social Worker in November 2001 his health condition had 
caused him to lose his job.  And, VA records indicate that 
his cerebrovascular accident occurred in 1998 when he was 
last employed.  That is consistent with the opinion of the VA 
physician in December 2004, that the veteran retired in 1998 
due to his medical condition after he suffered a 
cerebrovascular accident.  

Under the circumstances, the Board concludes the 
preponderance of the evidence is against the claim for an 
increased rating for a conversion disorder, now diagnosed as 
an anxiety disorder, and the appeal is denied.  


ORDER

An increased rating for a conversion disorder (currently 
diagnosed as an anxiety disorder) is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


